Citation Nr: 1410308	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was addressed in prior Board actions dated in January 2010, February 2011, and May 2012.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System indicates that the Veteran has been recently granted service connection for type II diabetes mellitus, rated as 20 percent disabling, effective from March 18, 2013.  Additionally, the Virtual VA claims file contains VA records of treatment not associated with the paper claims file. 

The the issue of entitlement to a schedular rating in excess of 50 percent for service-connected PTSD was raised by the appellant's representative in a February 2014 Post-Remand Brief.  The Board issued a final denial on the issue of entitlement to a higher schedular rating for PTSD in January 2010, during the course of this appeal.  The new claim for an increased schedular rating for PTSD has been raised by the appellant's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder, rated as 50 percent disabling effective from May 20, 2007.

2.  The Veteran is service-connected for type II diabetes mellitus, rated as 20 percent disabling from March 18, 2013, as is indicated in VBMS and Virtual VA.

3.  The Veteran's type II diabetes mellitus and PTSD are not disabilities of the extremities, are not from a common etiology or single accident, affect two separate body systems, are not injuries or residuals of injuries, and were not incurred as a prisoner of war.

4.  With application of  the table set forth at 38 C.F.R. § 4.25 (combined ratings table), the combined rating for the Veteran's service-connected disabilities as currently reflected in VA ratings decisions is 50 percent from May 20, 2007, to March 17, 2013, and 60 percent from March 18, 2013, forward.

5.  The Veteran has a high school education and his most recent occupational history consists of typesetting and manual labor.

6.  At July 2007 VA treatment, the Veterans was assigned a GAF of 40, which is consistent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

7.  At VA examinations in October 2007 and April 2008, the Veteran was diagnosed as having PTSD and was assigned a Global Assessment of Functioning score of 45, a GAF score that is consistent with being unable to keep a job.

8.  At a VA examination in March 2010 the VA examiner opined that it was at least as likely as not that the Veteran was unable to secure substantially gainful employment.

9.  One VA examiner, in December 2011, assigned a GAF score of 54 and opined that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment, but did result in moderate to considerable difficulty with respect to the ability to do so.  

10.  From March 2010 forward, the predominant GAF score at VA treatment has been 50, which is consistent with being unable to keep a job.

11.  This case has been referred to the Director, Compensation and Pension, for extraschedular consideration.

12.  The evidence is at least in equipoise to show that the Veteran has been unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities for the full pendency of the currently appealed claim.


CONCLUSION OF LAW

Affording the benefit of the doubt in favor of the Veteran, the criteria for an extraschedular TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the  rating to 70 percent or more.  38 C.F.R. § 4.16(a).
 
For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).
 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

After affording the benefit of the doubt in favor of the Veteran, and with consideration of the above-enumerated facts as applied to the laws and regulations pertinent to this appeal, it is the judgment of the Board that the evidence is at least in equipoise to show that the Veteran has been unable to secure and follow substantially gainful employment due to service-connected disability for the full pendency of the currently appealed claim.  Accordingly, entitlement to a TDIU on an extraschedular basis is granted. 

The Board acknowledges that in February 2014 the Veteran's representative raised a new claim for a higher schedular rating for PTSD, as discussed in the introduction section of this decision.  The Board's decision today is in no way to be construed as a finding that the schedular criteria for a TDIU are not met if, as a result of future adjudications, it is found that a higher schedular rating for PTSD is warranted effective prior to the date of this Board decision.  The matter on appeal is now before the Board for the fourth time--the intention and effect of this Board decision is to render a result fully favorable to the Veteran as to the sole matter within the Board's jurisdiction, i.e., entitlement to a TDIU on an extraschedular basis, as expeditiously as possible, and without further need for remand, development or readjudication.  This decision is not to be construed as foreclosing any additional or greater benefit based on future adjudications.


ORDER

Entitlement to a TDIU on an extraschedular basis is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


